DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply of February 8, 2022, has been received and entered into the electronic case file. 
The amendment to the title, which made it consistent throughout, acts to overcome the previously given objection to the title.  The objection has now been withdrawn. 
The amendment to add figure descriptions acts to overcome the previously given objection for the lack of figure descriptions.  The objection has now been withdrawn.
The amendment to the reproductions and the specification acts to overcome the previously given refusal under 35 USC 112(a) and (b). The refusal has now been withdrawn. The reproductions are now made up of Figs. 1.1-1.7 as submitted on February 8, 2022.
Claim Refusal - 35 USC § 112(a)
The claim is refused under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the new curved feature visible in the cross-sectional view is not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).


    PNG
    media_image1.png
    965
    1500
    media_image1.png
    Greyscale

 MPEP 1503.02 (III) states:
"Where no boundary line is shown in a design application as originally filed, but it is clear from the design specification that the boundary of the claimed design is a straight broken line connecting the ends of existing full lines defining the claimed design, applicant may amend the drawing(s) to add a straight broken line connecting the ends of existing full lines defining the claimed subject matter where such amendment complies with the written description requirement of 35 U.S.C. 112(a)  (or for applications filed prior to September 16, 2012, pre-AIA  35 U.S.C. 112, first paragraph). Additionally, any broken line boundary other than a straight broken line may constitute new matter prohibited by 35 U.S.C. 132  and 37 CFR 1.121(f). "

In order to overcome this rejection it is recommended that applicant delete the new solid curved line between points 1 and 2 in the cross-sectional view, and also convert at least the bottom portion of the cylindrical bucket wall, shaded grey in the annotated figures below, to solid line with shading so it is included it in the claim.  Applicant may also wish to consider adding the flanges on the bottom of the bucket into the claimed design by converting them to solid line and adding surface shading.

    PNG
    media_image2.png
    316
    382
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    648
    472
    media_image3.png
    Greyscale



Claim Rejection - 35 USC § 103
	The claim is rejected under 35 U.S.C. 103 as being unpatentable over Yates’, U.S. Patent No. D220973, in view of Brozell’s U.S. Patent No. D860792.

In rejections of design claims based on 35 USC 103, the proper standard is whether a design would have been obvious to a designer of ordinary skill in the articles involved. In re Nalbandian, 661 F.2d 1214, 1216, 211 USPQ 782, 784 (CCPA 1981). To support a holding of obviousness there must be a reference, a something in existence, the design characteristics of which are basically the same as the claimed design. Once a reference meets the test of a basic design, reference features may reasonably be interchanged with or added from those in other pertinent references. In re Rosen, 673 F.2d 388, 391; 213 USPQ 347, 350 (CCPA 1982). A proper obviousness rejection based on a combination of references requires that the visual ornamental design features of the claimed design appear in the prior art in a manner which suggests their application as used in the claimed design. In re Sung Nam Cho, 813 F.2d 378, 382; I USPQ2d 1662, 1663 (Fed. Cir. 1987); In re Glavas, 230 F.2d 447, 450; 109 USPQ 50, 52 (CCPA 1956); and In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982). It is distinctiveness in overall appearance of an object when compared with the prior art, rather than minute details or small variations in configuration, that constitutes the test of design patentability. In re Lapworth, 45 I F.2d 1094, 1096; 172 USPQ 129, 131 (CCPA 1971).
D220973 shows a bucket with a similar overall appearance which has design characteristics that are basically the same as the claim in that they both:
Have a cylindrical outer body that is wider at the top. 
Have a circular cross-section.
Have walls of a similar width.


    PNG
    media_image4.png
    619
    585
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    598
    447
    media_image5.png
    Greyscale

Claim 
Primary – D220973

The primary reference, D220973, differs from the claimed design in that the bottom surface of the inside of the container is curved where it joins the vertical wall, and it has a plain unadorned bottom on the outside with no circular feature in the center.
D860792 shows cylindrical container that has a curved inner wall at the bottom where it meets the vertical side wall, and has a plain unadorned bottom on the outside with no circular feature in the center. Moreover, the court in In re Wilson 145 USPQ 588 (1965) found that: 
“There is nothing unobvious from a purely design point of view to achieve a generally pleasing appearance by smoothing and finishing the surface and joints of an article; likewise, pleasing symmetry is not unobvious where it represents no more than obvious symmetry with convenience in mind.”

    PNG
    media_image6.png
    447
    406
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    412
    394
    media_image7.png
    Greyscale

Secondary  - D860792
Secondary  - D860792

It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to modify D220973 to Yates by smoothing the bottom surface of the inside of the container where it joins the vertical wall to form a curve, and by removing the circular feature on the bottom outside to create a plain unadorned surface as shown by D860792 to Brozell.
The modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
For design patents, the role of one skilled in the art in the obviousness context lies only in determining whether to combine earlier references to arrive at a single piece of art for comparison with International Seaway Trading Corporation v. Walgreens Corporation, and Touchsport Footwear USA, Inc. (Fed. Cir. 2009)
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and rejected under 35 U.S.C. 103 as set forth above.
Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Notes on Correspondence 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at tracey.bell2@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions	



Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACEY J BELL/Primary Examiner, Art Unit 2917